NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 4 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DANTE B. MAGDALUYO, Jr.,                        No.    17-16867

                Plaintiff-Appellant,            D.C. No. 2:14-cv-01806-APG-
                                                GWF
 v.

MGM GRAND HOTEL, LLC,                           MEMORANDUM*

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Andrew P. Gordon, District Judge, Presiding

                            Submitted January 2, 2019**

Before:      TROTT, SILVERMAN, and TALLMAN, Circuit Judges.

      Dante B. Magdaluyo Jr. appeals pro se from the district court’s summary

judgment in his employment action alleging Title VII and state law claims. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo. Vasquez v. County

of Los Angeles, 349 F.3d 634, 639 (9th Cir. 2004). We affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment on Magdaluyo’s

hostile work environment claim because Magdaluyo failed to raise a genuine

dispute that he suffered harassment on account of his national origin. See Manatt

v. Bank of Am., NA, 339 F.3d 792, 798 (9th Cir. 2003) (setting forth elements of

Title VII hostile work environment claim). In order to color with racial and ethnic

animus every unwelcome event that has happened to him at MGM, Magdaluyo

relies on an incident that allegedly occurred in 2008. According to Magdaluyo, his

direct floor supervisor told him that he “hates Filipinos” and that he hopes the

United States will “invade the Philippines.” Although we recognize that the

supervisor, Rosen, denies making these remarks, viewing this non-hearsay

evidence in the light most favorable to Magdaluyo, it is nevertheless insufficient to

impute discriminatory animus to the dozens, indeed “hundreds,” of MGM

employees Magdaluyo accuses of an immense conspiracy against him. According

to him this conspiracy began in 1996, more than ten years before Rosen’s alleged

offensive statements. Moreover, the alleged harassment which rendered his

workplace hostile and toxic began because of MGM management’s suspicion that

he stole a valuable chip from a baccarat tournament. Between 1996 and 2008,

Magdaluyo offers no evidence of racial animus, only suspicions. Although we do

                                          2                                   17-16867
not dismiss Rosen’s alleged offensive statements as “stray remarks,” those remarks

plus unsupported suspicions are not enough to create a genuine issue of fact

requiring a trial to resolve.

       The district court properly dismissed Magdaluyo’s retaliation claim because

Magdaluyo failed to raise a genuine dispute of material fact that he suffered an

adverse action as a result of engaging in protected activity. See Vasquez, 349 F.3d

at 646 (setting forth elements of Title VII retaliation claim).

       The district court properly granted summary judgment on Magdaluyo’s

public disclosure of private facts claim because Magdaluyo failed to raise a

genuine dispute of material fact as to whether his private information was publicly

disclosed. See State v. Eighth Jud. Dist. ex rel. Cty. of Clark, 42 P.3d 233, 240

(Nev. 2002) (setting forth requirements for a public disclosure of private facts

claim).

       The district court properly granted summary judgment on Magdaluyo’s

defamation claim because there was no genuine factual dispute that the statements

in question were either made outside of the limitations period, not published to

third parties, or nonactionable expressions of opinion. See Pegasus v. Reno

Newspapers, Inc., 57 P.3d 82, 90 (2002) (setting forth requirements for a

                                           3                                   17-16867
defamation claim and explaining that statements of opinion are not defamatory).

      The district court properly granted summary judgment on Magdaluyo’s

workplace violence claims relating to allegations that took place in 2012 and 2013

because these claims were time-barred. See Nev. Rev. Stat. § 11.190(4)(c) (two-

year statute of limitation for assault and battery). Contrary to Magdaluyo’s

contention, these allegations did not relate back to the date of filing his initial

complaint in this action. See Asarco, LLC v. Union Pac. R.R. Co., 765 F.3d 999,

1005 (9th Cir. 2014) (otherwise time-barred claim in an amended pleading relates

back to the date of a timely original pleading if the amended claim arises out of the

same conduct, transaction, or occurrence as was set forth in the original

complaint).

      The district court properly granted summary judgment on Magdaluyo’s

workplace violence claims relating to allegations that took place in 2014 and 2015

because Magdaluyo failed to demonstrate that the alleged assaults were reasonably

foreseeable to defendant. See Wood v. Safeway, Inc., 121 P.3d 1026, 1036-37

(Nev. 2005) (discussing claims under Nev. Rev. Stat. § 41.745, and explaining that

an employer is liable only if the employee’s intentional conduct is reasonably

foreseeable under the circumstances).

                                            4                                     17-16867
      The district court properly granted summary judgment on Magdaluyo’s

intentional infliction of emotional distress claim because Magdaluyo failed to raise

a genuine dispute of material fact that defendant engaged in extreme or outrageous

conduct. See Candelore v. Clark Cty. Sanitation Dist., 975 F.2d 588, 591 (9th Cir.

1992) (setting forth elements of an emotional distress claim under Nevada law).

      Because Magdaluyo’s intrusion upon seclusion claim was dismissed by

stipulation, and because the remaining claims were dismissed at summary

judgment, Magdaluyo’s argument regarding the magistrate judge’s adverse

inference instruction is moot. See Am. Cas. Co. of Reading, Pa. v. Baker, 22 F.3d

880, 896 (9th Cir. 1994).

      The district court did not abuse its discretion in granting defendant’s motion

to strike Magdaluyo’s objections to defendant’s motion for summary judgment,

because the filing was late and failed to comply with the local rules regarding

length. See Bias v. Moynihan, 508 F.3d 1212, 1223 (9th Cir. 2007) (setting forth

standard of review, and explaining that “[b]road deference is given to a district

court’s interpretation of its local rules”); see also D. Nev. R. 7-3 (setting page

limits for a response to a motion for summary judgment).

      We reject as unsupported by the record Magdaluyo’s contention that the

                                           5                                    17-16867
district court failed to rule on his false light claim.

       We reject as without merit Magdaluyo’s contention that defendant

committed fraud upon the court, that district court judge Richard F. Boulware II

engaged in ex parte communications with defendant, or that district court judge

Andrew P. Gordon was biased.

       We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

       Magdaluyo’s pending motion (Docket Entry No. 20) is denied.

       AFFIRMED.




                                             6                               17-16867